Title: To Thomas Jefferson from John Browne Cutting, 14 August 1824
From: Cutting, John Browne
To: Jefferson, Thomas


Dear Sir,
Washington
14 August 1824.
Thomas Law Esqr who has just embarked on a visit to his friends in England, prior to his departure from hence requested me to transmit to you with his best compliments and respectful recollections—the enclosed pamphlets.The letter which you did me the favour to send to the post office in Charlottesville, on the 2d of July—has been intercepted or mail’d for some other Washington. The loss of it causes me much chagrin. More especially as the account which it contained might have served me as an original document of proof. Perhaps you took a copy of the letter itself. If  fortunately that shoud have been the case I shall be very grateful to you for a copy of it. More especially as in your last you refer to that letter of the 2d of July, as containing what you possess or recollect touching my case. It is with reluctance that I solicit you to take this new trouble on behalf of Dear Sir,Your respectful much obliged and obedient ServantJohn Browne Cutting